MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                              FILED
regarded as precedent or cited before any                                Apr 13 2020, 9:56 am

court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Devon M. Sharpe                                           Curtis T. Hill, Jr.
Jenner & Pattison                                         Attorney General of Indiana
Madison, Indiana                                          Marjorie Lawyer-Smith
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Robert Scrogham,                                          April 13, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-2692
        v.                                                Appeal from the Jefferson Circuit
                                                          Court
State of Indiana,                                         The Honorable Eugene Stewart,
Appellee-Plaintiff.                                       Senior Judge
                                                          Trial Court Cause No.
                                                          39C01-1106-FB-510



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2692 | April 13, 2020                    Page 1 of 5
[1]   Robert Scrogham appeals the revocation of his placement in community

      corrections. We affirm.


                                      Facts and Procedural History

[2]   In December 2011, Scrogham pled guilty to dealing in methamphetamine as a

      class B felony, and in February 2012 the trial court sentenced him to ten years

      and ordered him to serve six years at the Department of Correction (“DOC”)

      and four years in the Jefferson County Community Corrections Program

      subject to the program’s conditions.


[3]   On April 15, 2019, Scrogham’s community corrections case manager filed a

      petition to revoke stating Scrogham was released from the DOC on January 27,

      2016, and alleging he admitted to using Tramadol in July 2018 and

      methamphetamine in December 2018 and failed to (a) report to office

      appointments on seven dates, and (b) call the random drug screen line as

      directed and report for random drug screens on numerous occasions. It also

      alleged that he signed a therapeutic adjustment due to his use of Tramadol,

      pursuant to which he “was to start Moral Reconation Therapy (MRT),” and an

      administrative agreement for failing to attend appointments and admitting to

      methamphetamine use, and that he was not in compliance with those

      agreements. Appellant’s Appendix Volume II at 145. On July 15, 2019, the

      court issued an order stating it held a hearing and Scrogham “admitted to

      violating the terms of his supervision by failing to report, by failing drug

      screens, and by failing to pay fees.” Id. at 158.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2692 | April 13, 2020   Page 2 of 5
[4]   On August 5, 2019, the court held a hearing at which Scrogham’s community

      corrections case manager testified “we’ve tried to do MRT a couple times,” “I

      tried to do it one-on-one with him just to make it easier for him,” “[t]hat didn’t

      work out,” he “didn’t bring his books, stuff like that, so I ended up having to

      make him do it in a group.” Transcript Volume II at 5. The case manager also

      testified “[h]e didn’t go to that, and he had tried to MRT in the past as well, as

      well as some other treatment interventions, and since he’s been on with us I

      don’t think any of those have been successful,” “[s]o at this point I feel like

      we’ve kind of exhausted our efforts on what we can do as far as his treatment

      intervention, that type of thing,” and “I just don’t think there’s really any

      options on our program.” Id.


[5]   Scrogham testified he worked for a tree service and his employment was still

      available to him, and he submitted a letter from his employer which stated he

      was a dependable and valuable employee. He indicated he had a substance

      abuse problem and that there were no pending charges against him. He stated

      he was clean when he was released from prison. When asked how he ended up

      backsliding and using again, Scrogham replied: “Man, I get out and meth is

      cheaper and more plentiful now, man. I mean before you had to make it to get

      it. Now it’s everywhere, and that’s the God honest truth.” Id. at 17. He

      indicated he relapsed on methamphetamine. When asked “they tried to get you

      into what’s called the MRT program,” he testified “that’s exactly right,”

      “[m]an, but I tell you what, between being strung out and working like –

      working all day, man, it was hard making the classes at the time,” and “I didn’t


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2692 | April 13, 2020   Page 3 of 5
      . . . have no vehicle to make it just right on time, and getting a ride was pretty

      substantial at times and – but mostly it was because I was too tired to go to

      them.” Id. He testified that, while incarcerated, he was the victim of a crime

      when four inmates beat him, and that he was a trustee while in the jail and

      cooked, cleaned, washed dishes, and served food. When asked what steps he

      would take to avoid relapsing in the future, he answered “[w]ork harder and eat

      more.” Id. at 20. He also indicated he would obtain substance abuse treatment.


[6]   The court ordered that Scrogham serve the remainder of his sentence in the

      DOC. The order also states: “The Court recommends [Scrogham] be evaluated

      for Recovery While Incarcerated. Upon successful completion of the clinically

      appropriate substance abuse treatment program as determined by the [DOC],

      the Court will consider a modification to this sentence.” Appellant’s Appendix

      Volume II at 163.


                                                   Discussion

[7]   Scrogham asserts he took responsibility for his violations and understands his

      substance abuse must be addressed. He argues he was employed and is able to

      return to work, he illustrated his willingness to be productive by being a trustee

      at the jail, he could receive no benefit by placement in the DOC, the sanction is

      extreme and does not comport with his violations, and home detention or

      electronic monitoring would have sufficed to ensure his continued compliance

      with the community corrections program.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2692 | April 13, 2020   Page 4 of 5
[8]    We treat a hearing on a petition to revoke placement in a community

       corrections program the same as we do a hearing on a petition to revoke

       probation. Cox v. State, 706 N.E.2d 547, 549 (Ind. 1999), reh’g denied. We

       consider the evidence most favorable to supporting the judgment of the trial

       court without reweighing that evidence or judging the credibility of witnesses.

       Id. at 551. If there is substantial evidence of probative value to support the trial

       court’s conclusion, we will affirm its decision. Id. Placement in community

       corrections is at the sole discretion of the trial court. Toomey v. State, 887

       N.E.2d 122, 124 (Ind. Ct. App. 2008). A defendant’s placement there is a

       matter of grace and a conditional liberty that is a favor, not a right. Id.


[9]    The record reveals that Scrogham was released from the DOC in January 2016,

       was clean at the time of his release, and relapsed on methamphetamine. His

       case manager testified he did not complete MRT one-on-one or in a group,

       none of the treatment interventions were successful, and he had exhausted his

       options on the program. The trial court’s order placing him at the DOC

       recommends that he be evaluated for Recovery While Incarcerated and states

       that, upon successful completion of a substance abuse treatment program, the

       court will consider a sentence modification. Based upon the record, we

       conclude that substantial evidence of probative value supports the trial court’s

       conclusion and affirm the order.


[10]   Affirmed.


       Najam, J., and Kirsch, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2692 | April 13, 2020   Page 5 of 5